DETAILED ACTION
This is the third Office Action regarding application number 16/865,192, filed on 05/01/2020, which claims priority to provisional application number 62/966,674, filed on 01/28/2020.
This action is in response to the Applicant’s Response dated 02/01/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 02/01/2022 has been entered.
 
Status of Claims
Claims 1-20 are currently pending.
Claims 1, 3-5, 7, 8, 15-17 and 19 are amended.
Claims 1-20 are examined below.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 02/01/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”).
Regarding claim 1, Hou provides a basic, background overview of a traditional thermophotovoltaic device in figure 1.  Hou provides a first cylindrical structure embedded into a second cylindrical structure (see fig. 1), where the first cylindrical structure comprises a combustion chamber and the second cylindrical structure comprises a plurality of photovoltaic cells (emitter 102 has combustion chamber 108).  Hou provides that the cells are mounted in a structure (thereby providing them on the inner wall, to receive radiation emitted from the combustion chamber), and figure 1 shows that the second cylindrical structure is has a greater radius than the first cylindrical structure (see fig. 1).
The examiner notes that fig. 1 does not show the second cylinder directly; however, the cells must be mounted on something in order for the device to be structured.
Hou does not teach a plasmonic emitter on the outer wall of the first cylinder, or that the plasmonic materials are cylindrical pillars.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic 
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic structure taught by Wang (explicitly for TPV systems), in order to optimize power conversion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HOU further and configure the plasmonic emitters to have a cylindrical pillar shape as taught by CHIRUMAMILLA because these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.

Regarding Claim 2, Hou teaches that a filter may be provided between the first cylinder and the second cylinder.

	Regarding Claim 3, Wang teaches a TiN plasmonic material.

	Regarding Claim 6, Hou teaches Si or GaSb as the photovoltaic cells (see paragraph 35).

	Regarding Claims 7 and 8, Hou teaches that the combustion chamber can include tungsten (this overlaps with claim 8).

Regarding Claim 13, Wang teaches metamaterials (see abstract).

	Regarding Claim 14, Hou teaches that the filter may be quartz.

	Regarding Claim 16, as the structure is identical, the combination meets this limitation.

	Regarding Claim 19, Hou also provides an overview of the method in which TPV devices generate energy.  Hou teaches reacting a chemical in a combustion chamber within a first cylindrical structure (see fig. 1), radiating heat from the chamber onto an emitter disposed on the outer wall thereof; emitting a wavelength onto a plurality of photovoltaic cells on a second cylindrical structure with the first cylindrical structure within the second cylindrical structure, where the wavelength is commensurate with a bandgap of the photovoltaic cells (this occurs because the cells satisfy the second portion of claim 19, namely that the cells produce electric charge.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic nanostructures, and concludes that these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HOU further and configure the plasmonic emitters to have a cylindrical pillar shape as taught by CHIRUMAMILLA because these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.

	Regarding Claim 20, Hou teaches reacting a fossil fuel (paragraph 15, teaching coal).


Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), as applied above, and further in view of LI (“Refractory Plasmonics with Titanium Nitride: Broadband Metamaterial Absorber”).
	Regarding Claim 4, modified Hou teaches a thermophotovoltaic system as described above.  While Wang teaches a dielectric material between TiN layers, Wang teaches said material is AlN.
	Li teaches that silicon nitride may be disposed between TiN layers in an emitter 

	Regarding Claim 5, Wang teaches a second layer of TiN in the emitter structure. The examiner concludes that the application of a second layer of TiN laid over the first set of cylindrical pillars would produce a matching set of cylindrical pillars as a core-shell configuration.

	Regarding Claim 15, it would be obvious to one of ordinary skill in the art to provide and additional silicon nitride layer in order to protect all of the plasmonic structures.


Claims 9-12 are rejected over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), as applied above, and further in view of Fraas, U.S. Patent No. 8,581,090.
	Regarding claims 9 and 10, modified Hou teaches a system as described above.  While Hou teaches a combustion chamber (air flow is required for combustion), 
	Fraas teaches a similar TPV design, teaching an inlet and outlet into the combustion chamber.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the TPV design provided in Hou by providing an inlet and outlet for the combustion chamber as taught by Fraas, in order to provide adequate air or fuel intake.

	Regarding Claims 11 and 12, Fraas teaches a cooling fan, which, can also be considered a heat sink as it cools the system (claim 12 does not require passive cooling.  Furthermore, a thermally conductive structure will function as such).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), and further in view of GULER (“Nanoparticle Plasmonics”).
Regarding Claim 17, Hou provides a basic, background overview of a traditional thermophotovoltaic device in figure 1.  Hou provides a first cylindrical structure embedded into a second cylindrical structure (see fig. 1), where the first cylindrical structure comprises a combustion chamber and the second cylindrical structure comprises a plurality of photovoltaic cells (emitter 102 has combustion chamber 108).  
The examiner notes that fig. 1 does not show the second cylinder directly; however, the cells must be mounted on something in order for the device to be structured.
Hou does not teach a plasmonic emitter on the outer wall of the first cylinder or that the plasmonic materials are cylindrical pillars, with each cylindrical pillar having a circular cross section throughout.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic nanostructures with each cylindrical pillar having a circular cross section throughout, and concludes that these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic structure taught by Wang (explicitly for TPV systems), in order to optimize power conversion.
	Finally, modified Hou does not specifically provide that an isotope can be provided in the first cylinder.


	Regarding Claim 18, when combined, the combination meets this functional language.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721